Citation Nr: 1718550	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-18 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the right medial thigh, right upper popliteal fossa, with injury to Muscle Groups XIII, XIV, XV, XVI, and XVII.

2.  Entitlement to a disability rating in excess of 40 percent for residuals of shell fragment wounds in the left anterior and lateral thigh, and left hip, Muscle Groups XIV and XVII.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of shell fragment wounds of the left forearm, lateral elbow, and hypothenar eminence, Muscle Groups VIII and IX (minor).

4.  Entitlement to a compensable rating prior to June 7, 2016 and in excess of 20 percent thereafter, for scars, shell fragment wound residuals, left upper lateral arm, Muscle Group III.

5.  Entitlement to a disability rating in excess of 10 percent prior to June 7, 2016 and in excess of 30 percent thereafter, for scars superficial, painful on examination.

6.  Entitlement to an initial compensable rating for scars of residual shell fragment wounds.

7.  Entitlement to an initial compensable rating for scars, other (including linear) residuals of shell fragment wounds.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  His decorations include a Purple Heart and Air Medal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of May 2005 and July 2006 rating decisions of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2009 and January 2015 the Board remanded the appeal for further development.

The Board notes that at the time of the January 2015 Board remand, the Veteran's scars, shell fragment wound residuals, of the left upper lateral arm, Muscle Group III, were rated under hyphenated Diagnostic Codes 5303-7804 and the issue on appeal at that time was entitlement to a rating in excess of 10 percent.  38 C.F.R. §§ 4.73, 4.118.  A June 2016 rating decision assigned two separate ratings for this disability: a rating of 10 percent prior to June 7, 2016 and in excess of 30 percent thereafter, for scars, superficial, painful on examination, under Diagnostic Code 7804; and a noncompensable rating prior to June 7, 2016 and in excess of 20 percent thereafter, for shell fragment wound residuals, left upper lateral arm, Muscle Group III, under Diagnostic Code 5303.  The rating decision also granted a separate non-compensable rating for residual shell fragment wound scars, effective February 24, 2005 under Diagnostic Code 7802 and a separate non-compensable rating for residual shell fragment wound scars, other (including linear), effective June 7, 2016 under Diagnostic Code 7805.  The Board has characterized the issues accordingly, as indicated above on the title page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


REMAND

Pursuant to the January 2015 Board remand, the AOJ was to request inpatient and outpatient records from: 1) June 1969 from Vieng Tau, Can Rhou Bay, Vietnam; 2) July to August 1969 Army Hospital Fort Dix, New Jersey; 3) October 1969 to February 1970 Army Hospital Fort Belvoir, Virginia; and 4) March 1970 from Fort Hamilton, New York.

In this regard, an August 2015 Personnel Information Exchange System response shows that in July 2015, the AOJ had previously requested records related to Vieng Tau, Fort Dix, and Fort Belvoir but not Fort Hamilton.  In addition, although a negative response was received in connection with the request for records from Vieng Tau, the prior request had only asked for records from the year 1968 rather than from June 1969.  Similarly, a negative response was received regarding records from Fort Belvoir but the prior request had only asked for records from the year 1969 rather than from October 1969 through February 1970.  Finally, the August 2015 response indicated that clinical records from 1969 at Fort Dix had been identified and were being mailed; however, although a prior general request for records to the National Personnel Records Center yielded some personnel records, there were no clinical records from Fort Dix, New Jersey.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the clinical records from 1969 from the Army Hospital at Fort Dix, New Jersey.

2.  Request the following inpatient and outpatient records: 

i) June 1969 from Vieng Tau, Can Rhou Bay, Vietnam;

ii) October 1969 to February 1970 from the Army Hospital Fort Belvoir, Virginia; and

iii) March 1970 from Fort Hamilton, New York.

All requests and responses should be documented and associated with the claims file.  Any archived records should be retrieved from storage.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




